Citation Nr: 1750595	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-35 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hair loss of the head and face, to include a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1987 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2011, the Veteran testified at a Decision Review Officer (DRO) hearing. A hearing transcript has been associated with the record.

In April 2014, the Board denied the Veteran's claim for service connection for hair loss of the face and head.  

The Veteran subsequently appealed the April 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court). In December 2014, the Court issued a Joint Motion for Partial Remand (JMPR) filed by representatives for the parties, vacating the Board's decision as to the claim for service connection for hair loss of the face and head, and remanding this claim to the Board for further proceedings consistent with the JMPR.

In January 2015, the Board remanded the case for further development. In July 2015, the Board again denied the Veteran's claim for service connection for hair loss of the face and head, to include a skin disorder.

The Veteran subsequently appealed the July 2015 Board decision to the Court. In December 2016, the Court vacated the Board's decision, and remanded the claim for further proceedings consistent with the Court's decision. 

In May 2017, the Board referred the Veteran's claim for an expert medical opinion by a Veterans Health Administration (VHA) dermatologist. See 38 U.S.C.A. § 7109 (West 2014); 38 C.F.R. § 20.901 (2017).The VHA dermatologist provided an opinion in July 2017. In July 2017, VA referred the opinion letter to the Veteran and his representative for review and allowed 60 days for the submission of any additional evidence or argument. The Veteran provided a statement in response to the VHA opinion, the 60 day period has now elapsed, and a copy of the VHA letter and the Veteran's response has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required again in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration. 

In the May 2017 VHA referral letter, the Board requested that the expert address the Veteran and the Veteran's competent lay statement that the Veteran's hair loss began about the time he left service. It appears that the expert misinterpreted the lay statement by the Veteran's wife. In August 2009, the Veteran's wife stated that "[s]ince the Desert Storm/Gulf War my husband has experienced spotted hair lost which also includes facial hair loss for about 3 years rashes on the back of his neck and in the creases of his forearms..." It appears that the expert interpreted the Veteran's wife statement to mean that the Veteran's hair loss began three years prior to 2009, in 2006. The Board interprets this statement to mean she observed the Veteran's spotty hair loss since Desert Storm/Gulf War, but his facial hair remained intact until 2006. In misinterpreting this statement, the expert based his negative nexus opinion only on the medical evidence that indicated the Veteran's first episode of alopecia occurred in 1998, three years after service. Further, the expert did not address the Veteran's statement in the May 2011 DRO hearing, where he stated he first noticed his hair loss right after discharge. Therefore, a supplemental opinion is warranted in order to address the Veteran and his spouse's lay statements concerning the onset of his symptoms of hair loss. 

Further, the Board notes that in the May 2011 DRO hearing, the Veteran stated that he was exposed to chemicals while in-service. In a September 2017 statement, the Veteran stated he was exposed to chemicals, pesticides, gases, vaccinations, and dead burned bodies. Therefore, a supplemental opinion is warranted to determine whether environmental exposure caused his alopecia and/or skin disease. 

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from an appropriate examiner. Provide the examiner with the claims file, including a copy of this REMAND. The examiner should review the claims file and this Remand. The examiner should provide a clarifying opinion:

Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hair loss/ skin condition is etiologically related to an in-service injury, disease, or event. 

a. The examiner must address the Veteran's competent lay statement that he started noticing hair loss around the time of separation from service.

b. The examiner must address the Veteran's spouse's statement that since Desert Storm/Gulf War she noticed the Veteran had spotty hair loss. 

c. The examiner should address the Veteran's statement that he was exposed to chemicals, pesticides, gases, vaccinations, and dead burned bodies and indicate the significance of such exposures, if any.

d. The examiner must provide a complete rationale for the opinion stated. If the examiner cannot provide the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

2. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

